919 F.2d 140
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lawrence J. LAPINSKY, Plaintiff-Appellant,v.John GLUCH, Defendant-Appellee.
No. 90-1492.
United States Court of Appeals, Sixth Circuit.
Nov. 28, 1990.
ORDER

1
Lawrence J. Lapinsky seeks review of this court's order denying his motion for leave to proceed without prepayment of fees under Fed.R.App.P. 24(a).  He further requests the appointment of counsel and an extension of time until October 5, 1990 to respond to the order entered August 31, 1990.


2
In a complaint filed pursuant to 42 U.S.C. Sec. 1983, Lapinsky alleged that the defendant, the warden of the prison in which Lapinsky was incarcerated, deprived him of protected rights through the prison medical staff's failure to treat him for chronic migraine headaches for over sixty days following his arrival at the prison.  The district court granted the defendant's motion for summary judgment and certified that an appeal would not be taken in good faith.  28 U.S.C. Sec. 1915(a).


3
Lapinsky's subsequent motion to proceed without prepayment of fees was denied after it was determined that an appeal would be frivolous.  Lapinsky was advised further that the failure to pay the filing fee within fourteen days after entry of that order would result in dismissal of his appeal for failure to prosecute.


4
Upon review, we conclude that the motion was properly denied.  Moreover, we note that Lapinsky failed to pay the requisite fee within the extended time requested.


5
Accordingly, Lapinsky's request for an extension of time is denied as moot;  his request for the appointment of counsel is also hereby denied.  It is ORDERED that the appeal is dismissed.  Rule 8(b), Rules of the Sixth Circuit.